DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 and 12/13/2021 has been entered. 

Claim Status
Claim 20 is new.
Claims 3-4, 10-11, and 13-15 are canceled.
Claim 1 is withdrawn.
Claims 2, 5-9, 12, and 16-20 are under examination.

Priority
Applicant’s Arguments:  The Office Action alleged that the claims do not have support in the priority document, EP Patent Application No. 16159474.2 because, 
The use of enablement under 35 U.S.C. § 112(a) to deny a priority claim is a legal error. Priority is evaluated using the separate and distinct written description requirement. MPEP § 2164. D Three Enterprises, LLC. v. SunModo Corp. 890 F.3d 1042 (Fed. Cir. 2018) illustrates the differences between the written description and enablement requirements. It was not a question of whether a person of ordinary skill in the art, after reviewing the disclosure of the provisional application, would have been able to make and use the (later) claimed invention without undue experimentation. Rather, the question was whether a person of ordinary skill in the art, upon reviewing only the disclosure of the provisional application, would have understood that the inventor had possession of an invention that included the later claimed embodiments. This is a subtle distinction, written description and not enablement is used to determine whether or not a claim element is entitled to priority.
The instant patent application is a national phase application of International Patent Application No. PCT/EP2017/055279, filed March 7, 2017, which claims priority to EP Patent Application No. 16159474.2, filed March 9, 2016. The claimed invention has full support in the priority EP Patent Application No., for example at 17 13-15, 19, 21, 24, 27, 30, 33, 39; and claims 2-15.
The claims are fully supported by the priority document and by the International Patent Application and are therefore entitled to the priority date of March 9, 2016.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant provides the opinion that enablement is not required for priority claim. This is incorrect.  See the action dated 02/02/2021 which makes clear in the priority section that only best mode is not considered.  Applicant provides no support for their argument, only a definition of written description and a case law that distinguishes the differences between enablement and written description, the latter currently not being an issue here. Regardless, one cannot possess an invention that is not enabled and so even if Applicant had interpreted the case-law correct, which they did not, their argument is still illogical and not persuasive.  Thus, since the claims still fail the enablement requirement for the reasons below, priority is unchanged.
Thus, the U.S. effective filing date of the instant claims under examination is set at 03/07/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 and 12/13/2021 are being considered by the examiner.  

Rejections Withdrawn
Claim Rejections - 35 USC § 101
The rejection of claims 2, 5-9, 12, and 16-19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
 The rejection of claims 2, 5-9, 12, and 15-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 2, 5-9, 12, and 16-20 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of prognosing neuroendocrine bladder cancers and other bladder cancer types that all secrete chromogranin A, such as transitional cell carcinoma of the bladder, via detection of chromogranin A protein levels in blood, serum, or plasma from a human subject, does not reasonably provide enablement for similar methods via detection of chromogranin A mRNA, detection of chromogranin A in any other sample type including urine or from any other species, or prognosis of any other non-neuroendocrine bladder cancer type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 2-9 and 12-15 were rejected under 35 U.S.C. § 112(a) because the specification, while allegedly enabling for methods of prognosing neuroendocrine bladder cancers and other bladder cancer types that all secrete chromogranin A, such as transitional cell carcinoma of the bladder, via detection of 
Claim 2 has been amended to recite that A method for monitoring and treating transitional cell carcinoma (TCC) of the bladder in a subject comprising (a) determining the concentration of chromogranin A (CgA) in a sample of a bodily fluid of said subject, wherein the level of chromogranin A (CgA) ts determined using an tmmunoassay, and (b) treating the patient for transitional cell carcinoma (TCC) of the bladder by surgical treatment, wherein the bodily fluid is blood, serum, or plasma and wherein the subject is mammal. Claims 5-9, 12, and 16-20 depend, directly or indirectly, from claim 2. The claims as presented are fully enabled by the Specification. For example, Example 1 teaches the detection of Chromogranin A in bladder cancer patients. Specification, 11 40 and 45.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The claims still allow for measure of more than just CgA protein levels. Therefore, for the reasons of record this rejection stands and is made for the new claim.  The examiner sees no reason why an immunoassay cannot measure mRNA levels of the marker.  
In addition, it is clear that only human subjects are enabled to provide samples for the claimed assays.  As discussed in the enablement rejection beginning on page 7 of 

Claims 9, 12, and 17-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  Claims 9, 12, and 17-19 were rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. This is a new matter rejection.


The specification provides an express teaching of the cut-off values in the context of the claimed method, while the bladder cancer is preferably urothelial carcinoma (ie., TCC). Specification, paragraphs 11, 19. Further, the ranges and values recited in claims 17-19 are literally recited in the specification:
The pre-determined threshold for the CgA level may for example be selected in the range of from 100 ng/mL to 431 ng/mL, preferably in the range of from 103 ng/mL to 191 ng/mL, more preferably 130 ng/mL to 160 ng/mL. and most preferably 147 ng/mL. The selection of the threshold for a specific application may for example be based on the desired specificity and/or selectivity of the assay; see below.
Specification, Paragraph 30; original claim 17.
Accordingly, the Specification fully supports the claims.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Claim 12 was not amended as stated above and so its rejection here stands for the reasons of record.
Paragraph 11 provides no cutoff values, nor does paragraph 19.  Thus, these do not teach use of the cut-off values of claim 9 and 17-19 with TCC. Paragraph 30 does not teach TCC.  Thus, again, Applicant fails to provide support for these claims.  There appears to be no original claim 17 dated 09/06/2018.  This argument thus falls as well.  
.  

Claim Rejections - 35 USC § 103
Claims 2, 5-9, 12, and 16-20 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009).
Applicant’s Arguments:  Claims 2, 5-9, 12, and 15-19 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Caruhel, U.S. Patent Application Publication No. 2015/0018531 (“Saunders”), Bertaccini Anticancer Research (2008) 28: 1369-1372 (“Bertaccini’); Tropea Clinical Drug Investigation (2006) 26(12): 715-722 (“Tropea’”), U.S. Patent No. 6,500,633 (“Compton”); and U.S. Patent Application Publication No. 2009/0227529 (“Shipley”). This rejection is respectfully traversed.
Tropea measured plasma CgA levels in 151 patients with malignant non- neuroendocrine tumors in order to identify those patients who might benefit from octreotide treatment (Ze., chemotherapy). Tropea does not teach or suggest a method of determining CgA levels and treating the patient by surgical treatment. Moreover, the results of Tropea showed that among the 151 patients studied, elevated plasma CgA 
Furthermore, Table 1 teaches that among these 151 patients, 9 have genitourinary cancer. Regarding these 9 patients having genitourinary cancer, Table 1 merely teaches that 5 are prostate cancer, 3 are bladder cancer and 1 is kidney cancer and that elevated plasma CgA levels was detected in 6 of them (66.6%). However, there is no information whatsoever with regard to the type of cancer in which those elevated plasma CgA levels were detected.
Contrary to the Office Action’s assertion, Table 1 of Tropea does not teach that bladder cancers have elevated plasma CgA levels. Further, Tropea’s Table 1 does not provide any information that the urothelial carcinoma are of the bladder and, e.g., not of the prostate. Accordingly, Tropea does not teach that TCC of bladder have elevated plasma CgA levels and thus Tropea would not guide the skilled person to use CgA as a marker for that type of non-neuroendocrine tumors.
Caruhel fails to teach or suggest transitional cell carcinoma (TCC) of the bladder.
Saunders was cited for the disclosure that neuroendocrine tumors of the bladder may secrete CgA. However, Saunders is limited to a single mention of non- neuroendocrine tumors tn comparison to normal tissues. /a, 1830. Saunders mentions 
The units in Bertaccini cannot be directly compared to the levels recited in the claims. It is our understanding that the “units” (u/l) will depend on the exact assay used. Bertaccini does not provide any indication on the assay used for their determination or any information on the conversion into meaningful values (ng/ml, nmol/ml).
Compton mainly concerns ovarian carcinoma. Compton is silent on transitional cell carcinoma of the bladder. Nor does Compton mention Chromogranin A.
Shipley merely mentions TCC as the most common type of bladder cancer, accounting for more than 90% of all bladder cancer. Shipley, 1 4. CgA is not mentioned in Shipley, nor its use in any methods.
Because Caruhel, Saunders, Bertaccint, Tropea, Compton, and Shipley, and any combination thereof neither teach nor suggest the aforementioned features of claim 2, as claimed, the Office’s rejection is devoid of an articulation of some reason with some rational underpinning to support the legal conclusion of obviousness. See M.P.E.P. § 
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant attacks the references individually and such arguments cannot obviate a rejection based on the combination of references as here.  Thus, none of the arguments above are persuasive.  
Tropea need not teach surgical treatment.  Bertaccini provides this as previously discussed.  Furthermore, Shipley teaches muscle invasive tumors require cystectomy that can remove all of the urinary bladder (0005).  So, this type of tumor (muscle invasive urothelial carcinoma) discussed previously can obviously be treated with radical cystectomy when required clinically.  CgA levels can still track effect of said surgery as previously discussed for the purposes and advantages of record, facilitating patient analysis and treatment decision making.  Thus, claim 20 is obvious here as well.
Applicant then argues that Tropea teaches away from the claimed method by stating that the method of Tropea works half the time.  Thus, they discredit their own argument as Tropea clearly does not teach CgA cannot function as biomarker.  Since an absolute guarantee of success is not required for a finding of obviousness and Applicant agrees the method is functional in some cases, a reasonable expectation of success is had to arrive at and use the claimed method.  Thus, Tropea is not a teaching away.  It must also be said that 66.6% of genitourinary tumors have increased CgA levels.  See Table 1 of Tropea.  Thus, Applicant misrepresents the usefulness of this marker.  


Caruhel was used to provide the units of instant claims and thus Applicant’s arguments over Bertaccini and their units is off-point.  
Applicant then attacks Compton and Shipley individually and so such arguments are not persuasive.
Taken all together, this rejection must stand and is made for the new claim as discussed above.

Double Patenting
Claims 2, 5-9, 12, and 16-20 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10648984 in view of Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009). 
Applicant’s Arguments:  Claims 2, 5-9, 12, and 15-19 were rejected under the judicially-created doctrine of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-13 of U.S. Patent No. 10,648,984 in view of 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant presents no specific argument over this rejection and so it stands.
If Applicant refers to the obviousness arguments they made and apply them here also, then these were not found persuasive for the reasons above.  This rejection thus stands.
The combined teachings of the art here render obvious the claims above for the reasons supra, all said reasons being incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.  New claim 20 is also rejected here as it is obvious for the reasons above and so addition of the patented claims previously discussed only further supports its obviousness.  Thus, the claims, previously rejected and new, are rejected here.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2, on which all other claims depend, recites steps a and b but the nature of each step provides multiple scope interpretations.  They can be performed in the order written only.  They can also be performed in any order.  The disclosure provides for either interpretation as discussed in the advisory action dated 11/09/2021.  The presence of multiple very different interpretations renders all claims above indefinite.  
Claims 9 and 17-19 recites the limitation "the predetermined threshold" in claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it is not clear how the threshold values of these claims are to be used in the claimed methods.  This renders the metes and bounds unclear and so the claims are rejected here.
Claim 19 also recites (w/v) in claim 18, there is equally insufficient antecedent basis for this limitation in the parent claim.  Thus, it is not clear if 19 limits the concentration to such metrics or it is only an example of the genus concentration.  The presence of multiple interpretations renders the claim indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642